DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-16 & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLAHNIK et al. (WO 2016/036582 A2) in view of Pillai (U.S. Publication Number 2009/0287103).
Referring to claims 1, 13 & 20, BLAHNIK et al. discloses an electronic device comprising: a sensor comprising a first sensor and a second sensor (paragraph 0005: activity sensors & paragraph 0010: Physiological sensors). Further, a processor electrically connected to a sensor and configured to display first information indicating a start of an activity when first data indicating that an activity of the electronic apparatus occurs is received from the sensor (paragraphs 0277-0281), display second information indicating a start of an exercise when second data indicating that the activity is associated with the exercise is received from the sensor (paragraph 201 & paragraphs 0277-0281) and execute function for measuring exercise information after displaying the second information (paragraphs 0109, 0145 & 0213) and discloses further comprising an additional sensor, wherein the processor is configured to receive data from the additional sensor to measure the exercise information (see paragraphs [201], [203],[204]. BLAHNIK et al. does not disclose display first information indicating a start of an activity when first data indicating that an activity of the electronic apparatus occurs is received from the first sensor, in response to determining that the activity is maintained for at least one of a preset time or at a preset intensity, display second information indicating a start of exercise, activate the second sensor after displaying the second information, and execute a function for measuring exercise information by using information obtained from the second exercise, wherein the at least one of the preset time or preset intensity is set based on user information.  However, Pillai teaches  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include display first information indicating a start of an activity when first data indicating that an activity of the electronic apparatus occurs is received from the first sensor, in response to determining that the activity is maintained for at least one of a preset time or at a preset intensity, display second information indicating a start of exercise, activate the second sensor after displaying the second information and execute a function for measuring exercise information by using information obtained from the second exercise wherein the at least one of the preset time or preset intensity is set based on user 
Referring to claim 2, BLAHNIK et al. discloses wherein the processor is further configured to display a menu for determining whether to execute the function, and execute the function based on an input on the displayed menu (366 and paragraphs 0159, 0186, 0187, 0191 & 0242 and Figures 4A, 4B & 8).
Referring to claim 3, BLAHNIK et al. discloses further    comprising    a display electrically connected to the processor (Fig. 1A), wherein the processor is further configured to display a user interface displaying an activity of a user on the display and display the information indicating the start of the activity on a first area of the user interface based on the first data (see paragraphs [60], [61].
Referring to claim 4, BLAHNIK et al. discloses further    comprising    a display electrically connected to the processor (Fig. 1A), wherein the processor is further configured to display a user interface displaying an activity of a user on the display and display the information indicating the start of the exercise in a second area, which is larger than a first area, of the user interface based on the second data (see paragraphs [60], [61]).
Referring to claim 6, BLAHNIK et al. discloses further comprising a display electrically connected to the processor (Fig. 1A).
Referring to claim 7,  BLAHNIK et al. discloses wherein the processor is further configured to change a threshold for measuring the exercise information based on a characteristic 
Referring to claim 8, BLAHNIK et al. discloses wherein the processor is further configured to generate information indicating that the exercise has stopped when third data indicating that the activity has stopped is received from the sensor, after generating the information indicating the start of the activity. (7004) (see paragraph [391] and figure 70 in Dl).
Referring to claim 9, BLAHNIK et al. discloses wherein the processor is further configured to measure exercise information based on data received from the sensor when fourth data indicating that the activity has ended is received from the sensor, after generating the information indicating the start of the activity (7000) (7002) (see paragraph [390] in Dl).
Referring to claim 10, BLAHNIK et al. discloses generating activity data based on the detected movement associated with an electronic device by a sensor, an electronic apparatus, the method comprising: generating information indicating a start of an exercise when second data indicating that an activity is associated with the exercise is received from a sensor considering determining that a physical activity has been performed by a user wearing the electronic device based    on    the activity data received    from the    sensor (paragraph 201) (see claim 1    in Dl).
Referring to claim 11, BLAHNIK et al. discloses updating values representing an attribute of the type of the activity, wherein the values comprise an amount, an intensity level, and a duration, or the like of the activity (see paragraphs [258]-[261] in Dl). 

Referring to claim 13, BLAHNIK et al. discloses configured to display first information indicating a start of an activity when first data indicating that an activity of the electronic apparatus occurs is received from the sensor (paragraphs 0277-0281), display second information indicating a start of an exercise when second data indicating that the activity is associated with the exercise is received from the sensor (paragraph 201 & paragraphs 0277-0281) and execute function for measuring exercise information after displaying the second information (paragraphs 0109, 0145 & 0213). 
Referring to claim 14, BLAHNIK et al. discloses wherein the processor is further configured to display a menu for determining whether to execute the function, and execute the function based on an input on the displayed menu (366 and paragraphs 0159, 0186, 0187, 0191 & 0242 and Figures 4A, 4B & 8).
Referring to claim 15, BLAHNIK et al. discloses wherein the first information is displayed in a first size, and the second information is displayed in a second size that is larger than the first size (claim 57)
Referring to claim 16, BLAHNIK et al. discloses wherein the first information is displayed on a first area of a user interface displaying an activity of a user, and the second information is displayed on a second area, which is larger than a first area, of the user interface (claim 57).Referring to claim 18, BLAHNIK et al. discloses wherein generating the information 
Referring to claim 19, BLAHNIK et al. discloses wherein measuring the exercise information comprises changing a threshold for measuring the exercise information based on a characteristic of a user (Fig. 1A).
Referring to claim 20, BLAHNIK et al. discloses configured to display first information indicating a start of an activity when first data indicating that an activity of the electronic apparatus occurs is received from the sensor (paragraphs 0277-0281), display second information indicating a start of an exercise when second data indicating that the activity is associated with the exercise is received from the sensor (paragraph 201 & paragraphs 0277-0281) and execute function for measuring exercise information after displaying the second information (paragraphs 0109, 0145 & 0213).
Response to Arguments
Applicant's arguments filed 7/16/2020 have been fully considered but they are not persuasive. The Applicant disagrees with the Examiner’s position. More specifically, arguing that Pillai is silent regarding the second sensor activation, suggest activating the second sensor after displaying the second information and/or display second information indicating a start of exercise in response to determining that the activity is maintained for at least one of preset time or at a preset intensity.  The Examiner has further clarified where to find the support and the interpretation used when mapping the claim language to the prior art above.  In short, a pedometer is tracking steps and where activity exceeds a threshold value for a predetermined amount of time.  Further, the display second information indicating a start of exercise “in response to determining that the activity is maintained for at least one of a preset time or at a preset intensity.””    This information can be determined by selecting a specific time period after the user has determined that the activity has been performed for a certain amount of time as seen in Fig. 17 of Pillai.  Therefore, the Examiner has proven that the prior art reference teaches the argued limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774.  The examiner can normally be reached on Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KESHA FRISBY/Primary Examiner, Art Unit 3715